 


109 HR 2006 IH: Safe Health Care Reporting Act of 2005
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2006 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Pallone introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Health Care Quality Improvement Act of 1986 to expand the National Practitioner Data Bank. 
 
 
1.Short titleThis Act may be cited as the Safe Health Care Reporting Act of 2005. 
2.Reporting of sanctionsSection 422 of the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11132) is amended— 
(1)in the section heading by striking Boards of medical examiners and inserting State licensing boards; 
(2)in paragraphs (1) and (2) of subsection (a)— 
(A)by striking physician’s each place it appears and inserting physician’s or other health care practitioner’s; and 
(B)by striking physician each place it appears and inserting physician or other health care practitioner; and 
(3)in subsections (a) and (b), by striking Board of Medical Examiners each place it appears and inserting State licensing board. 
3.Reporting of certain professional review actionsSection 423 of the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11133) is amended— 
(1)by striking Board of Medical Examiners each place it appears and inserting State licensing board; 
(2)in subsection (a)— 
(A)by striking paragraph (2) and inserting the following: 
 
(2)Mandatory reporting on other licensed health care practitionersA health care entity shall report to the appropriate State licensing boards and to the agency designated under section 424(b), the information described in paragraph (3) in the case of a licensed health care practitioner who is not a physician, if the entity would be required to report such information under paragraph (1) with respect to the practitioner if the practitioner were a physician.; 
(B)by redesignating paragraph (3)(C) as paragraph (3)(D); and 
(C)by striking paragraph (3)(B) and inserting the following: 
 
(B)a description of any adverse action, including dismissal and review action, taken by a hospital or other health care entity against a health care practitioner who is employed by, has privileges at, is under contract with, or otherwise works at the health care entity for conduct that may be construed to violate any Federal or State law, including laws governing licensed health care professional practice standards, 
(C)information on a health care practitioner who voluntarily resigns during, or as a result of, a pending dismissal or review action, and; 
(3)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; 
(4)by inserting after subsection (a), the following: 
 
(b)Standard for reporting of adverse actionsAdverse actions reported under subsection (a)(2) shall be made in accordance with the rights and procedures afforded to physicians under section 412.; 
(5)in subsection (c) (as so redesignated), in the subsection heading, by striking Board of Medical Examiners and inserting State licensing board; 
(6)in subsection (d)(1) (as so redesignated), by striking subsection (a)(1) and inserting paragraphs (1) and (2) of subsection (a) and subsection (b); 
(7)in subsection (d)(2) (as so redesignated), in the paragraph heading, by striking Board of Medical Examiners and inserting State licensing board; 
(8)in subsection (e) (as so redesignated), in the subsection heading, by striking Board of Medical Examiners and inserting State licensing board; and 
(9)by adding at the end the following: 
 
(f)Civil penalties 
(1)In generalThe Secretary shall provide for the imposition of no more than $50,000 per violation for health care entities that fail to comply with this section. 
(2)Repeated violationsThe Secretary shall provide for civil penalties in addition to the amount listed in paragraph (1) for health care entities that establish patterns of repeated violations of this section.. 
4.Civil penaltiesSection 425 of the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11135) is amended— 
(1)in paragraphs (1) and (2) of subsection (a), and subsections (b) and (c), by striking hospital each place it appears and inserting health care entity or agency employing a physician or other licensed health care practitioner; 
(2)in subsection (a)— 
(A)in the matter preceding paragraph (1)— 
(i)by striking each hospital and inserting each health care entity and agency employing a physician or other licensed health care practitioner; and 
(ii)by inserting and from the appropriate State licensing board, after (or the agency designated under section 424(b)),; 
(B)in paragraph (1), by inserting or employment after clinical privileges; and 
(C)in paragraph (2), by inserting or employed after clinical privileges; 
(3)in subsection (c), by striking hospital’s and inserting the health care entity’s or agency’s and 
(4)by adding at the end the following: 
 
(d)Civil penalties 
(1)In generalThe Secretary shall provide for the imposition of no more than $50,000 per violation for a health care entity or agency employing a physician or other licensed health care practitioner that fails to comply with this section. 
(2)Repeated violationsThe Secretary shall provide for civil penalties in addition to the amount listed in paragraph (1) for a health care entity or agency employing a physician or other licensed health care practitioner that establishes patterns of repeated violations of this section.. 
5.Professional reviewSection 411 of the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11111) is amended by adding at the end the following: 
 
(d)Civil liability immunity for health care entities 
(1)In generalA health care entity that discloses information about a former or current employee pursuant to section 423 is immune from civil liability for such disclosure and its consequences unless it is demonstrated that the employer— 
(A)knowingly disclosed false information; or 
(B)violated any right of the former or current employee that is protected under Federal or State laws. 
(2)ApplicationThis subsection applies to any employee, agent, or other representative of the current or former employer who is authorized to provide and who provides information in accordance with section 423. 
(e)Protection of health care practitionersA health care entity shall not penalize, discriminate, or retaliate in any manner with respect to employment, including discharge, promotion, compensation, or terms, conditions, or privileges of employment, against an employee who, in good faith, reports conduct that may be construed to violate a Federal or State law, including laws governing licensed health care professional practice standards, to a State authority, licensing authority, peer review organization, or employer.. 
6.Health care entity; skilled nursing facilitySection 431 of the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11151) is amended— 
(1)in paragraph (4)(i), by inserting or skilled nursing facility after hospital; 
(2)by redesignating paragraphs (13) and (14) as paragraphs (14) and (15), respectively; and 
(3)by inserting after paragraph (12) the following: 
 
(13)The term skilled nursing facility means an entity described in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a)).. 
7.Sanctions Against and background checks of health care practitioners and providersSection 1921 of the Social Security Act (42 U.S.C. 1396r–2) is amended— 
(1)in the section heading, by inserting and Criminal Background Checks of after Against; and 
(2)in subsection (a)— 
(A)by redesignating paragraph (2) as paragraph (3); and 
(B)by inserting after paragraph (1) the following: 
 
(2)Information concerning criminal background of licensed health care practitionersThe State shall have in effect a system of reporting criminal background information on licensed health care practitioners to the agency designated under section 424(b) of the Health Care Quality Improvement Act of 1986 (42 U.S.C. 11134(b)).. 
8.Date of implementationThe Secretary of Health and Human Services shall, through the promulgation of appropriate regulations, implement the provisions of this Act within 1 year after the date of enactment of this Act. 
 
